Citation Nr: 1030538	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection hearing loss of the left 
ear.

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary to a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issues of entitlement to service connection for a cervical 
spine disability and for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to a cervical spine 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and probative evidence does not establish that the 
Veteran has hearing impairment of the left ear manifested by 
auditory thresholds 40 decibels or greater in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels 
or greater in at least three of the frequencies of 500, 1000, 
2000, 3000, 4000 Hertz, or speech recognition scores using the 
Maryland CNC Test less than 94 percent.


CONCLUSION OF LAW

Service connection for hearing loss of the left ear is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2004.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the Veteran's service treatment records and VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, and obtained a medical opinion as 
to the etiology and severity of his claimed left hear hearing 
loss.  The Board notes that the Veteran has indicated that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  The RO attempted to obtain records from 
SSA, but SSA returned a negative response to its request; thus, 
no further efforts are necessary in this regard.  See 38 C.F.R. 
§ 3.159(c)(2).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran does not contend 
otherwise.  The Board finds that efforts to obtain additional 
evidence as to this matter would be futile.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issue addressed in this decision has been met. 38 C.F.R. § 
3.159(c)(4).  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that a 
veteran seeking disability benefits must establish the existence 
of a disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The Court has held that 'Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.'  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service. In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988). Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and hearing loss (other 
organic diseases of the nervous system) becomes manifest to a 
degree of 10 percent within one year from of separation from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

The Veteran seeks service connection for hearing loss of the left 
ear due to acoustic trauma in service.  The Veteran's Military 
Occupational Specialty was Mortarman (0341).  See DD Form 214.  
It is thus conceded that he was exposed to significant amounts of 
noise in service.

The Veteran's active duty entrance examination report dated in 
October 1974, shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
N/A
10

The Veteran's service treatment records are negative with respect 
to a diagnosis of hearing loss of the left ear.  The Veteran's 
active duty separation examination report dated in March 1971, 
shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
0
10
5

In furtherance of substantiating his claim the Veteran was 
provided a VA audiologic examination in July 2004.  Upon 
audiologic evaluation at this time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
20

Pure tone averages were 13 for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the left 
ear.  

A mid-May 2005 note from the Indianapolis VA Medical Center 
(VAMC) documents that the Veteran was then following up for 
hearing loss of the right ear likely due to tympanosclerosis.  
This note reflects that the level of hearing acuity in the 
Veteran's left ear exhibited no significant change since the July 
2004 VA examination.  

A February 2006 audio assessment note also documents no 
significant change in the Veteran's left ear hearing since his 
last evaluation.  In June 2006 the Veteran was once again 
provided a VA audiologic examination.  Upon audiologic evaluation 
at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
35
35

Pure tone averages were 25 for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the left 
ear.  Mild high frequency sensorineural hearing loss of the left 
ear was assessed at this time and the examiner felt that 
bilateral hearing loss was at least as likely as not due to 
military noise exposure.

The Veteran's representative asks that service connection for 
hearing loss of the left ear be granted, even though it "does 
not amount to a compensable rate."  See July 2010 Informal 
Hearing Presentation.  

Based upon the evidence of record, the Board finds the competent 
and probative evidence does not establish that the Veteran has 
hearing impairment of the left ear manifested by auditory 
thresholds 40 decibels or greater in any of the frequencies of 
500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels or greater in 
at least three of the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz, or speech recognition scores using the Maryland CNC Test 
less than 94 percent.  The Board acknowledges the June 2006 
diagnosis and favorable opinion.  Nevertheless, upon repeated 
examination audiologic measurements have not met the threshold 
requirements for considering impaired hearing a disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  Although the most 
recent VA examination in June2006 indicates a high frequency 
hearing impairment with auditory thresholds of 35 decibels at 
3000 and 4000 Hertz, in the absence of audiometrics meeting the 
regulation's requirements of a disability for VA compensation 
purposes, service connection cannot be established.  Id.  
Accordingly, the appeal must be denied.  


ORDER

Entitlement to service connection for hearing loss of the left 
ear is denied. 


REMAND

The Veteran received an entrance physical examination in October 
1974.  His neck and spine were noted as normal on clinical 
evaluation.  Upon entrance in January1975, no disqualifying 
defects were found.  See Report of Medical Examination dated in 
October 1974.

In July 1975 the Veteran presented to the medical clinic 
complaining of neck pain for 1 day.  He related that he was hit 
(apparently involving the neck) while playing high school 
football.  He described having a sharp pain in his neck when he 
lifted heavy things.  An impression of "possible irritated nerve 
c-spine" was assessed at that time. 

The Veteran received a separation physical examination in January 
1979.  His neck and spine were noted as normal on clinical 
evaluation.  

A review of the record shows that following service the Veteran 
had a work-place fall in 1980.  He sustained a serious closed 
head injury resulting in organic brain syndrome, and apparently 
an injury to his cervical spine.  See e.g. January 2004 report of 
VA general medical examination.  VA examination in January 2004 
resulted in an assessment of organic brain syndrome and chronic 
neck pain due to injury sustained in 1980 after service.  The 
report associated with this examination reveals that the examiner 
did not have the benefit of reviewing the claims file.  The 
Veteran related a history of post-service fall, but made no 
mention of the documented in-service complaint of neck pain or 
the associated impression of possible irritated nerve of the 
cervical spine.  

X-rays have shown congenital changes with blocked vertebrae and 
missing right lamina at C5-6 and moderately advanced degenerative 
changes at C6-7.  The Veteran has also been assessed as having 
chronic bilateral C5-6 radiculopathy (parasthesias).  See e.g. 
June 2004 VAMC progress note.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  See Barr, 21 Vet. App. at 311.  The Board 
recognizes that the absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In this case, however, the language used by the 
examiner in noting the absence of the claims folder suggests that 
an opportunity to review the file would have been helpful.  
Moreover, neither the Veteran nor the examiner made any reference 
to the documented in-service complaint of neck pain and 
impression of possible irritated nerve of the cervical spine, 
indicating that an adequate history was not provided to the 
examiner.  Therefore, the Board finds a remand is necessary in 
order to afford the Veteran an adequate VA examination that 
includes the opportunity to review the claims file.

Lastly, the Board notes that the Veteran has not been provided 
notice of how to substantiate a claim for service connection on a 
secondary basis.  38 C.F.R. § 3.310.  Upon remand, the Veteran 
should be provided adequate notice, to include notice of the 
revision of 38 C.F.R. § 3.310 during the course of the Veteran's 
claim and appeal.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate his claim for service-
connection of peripheral neuropathy of the 
bilateral upper extremities on a secondary 
basis.  This notice should include notice of 
the revision of 38 C.F.R. § 3.310 during the 
course of the Veteran's claim and appeal.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination for the purpose of 
ascertaining the current nature and likely 
etiology of his cervical spine disability and 
any peripheral neuropathy of the bilateral 
upper extremities.  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder must be 
made available for review in conjunction with 
the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that a cervical spine disability or 
peripheral neuropathy of the bilateral upper 
extremities were incurred or aggravated as a 
result of service.  

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

3.  Upon completion of the development 
directed above to the extent possible, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


